                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO



 LLOYD HARDIN McNEIL,
                                                    Case No. 1:19-cv-00406-REB
                        Petitioner,
                                                    INITIAL REVIEW ORDER and
 v.                                                 ORDER OF REASSIGNMENT

 JOSH TEWALT, Director, Idaho
 Department of Correction,

                        Respondent.


       Petitioner Lloyd Hardin McNeil has filed a Petition for Writ of Habeas Corpus

challenging his Idaho state court convictions. (Dkt. 1.) The Court now reviews the

Petition to determine whether it is subject to summary dismissal pursuant to 28 U.S.C.

§ 2243 and Rule 4 of the Rules Governing Section 2254 Cases (“Habeas Rules”).

1.     Standard of Law

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is

appropriate where “it plainly appears from the face of the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.” Id.



INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 1
2.     Review of Petition

       Following a jury trial in the Fourth Judicial District Court in Ada County, Idaho,

Petitioner was convicted of voluntary manslaughter, first-degree arson, and grand theft.

The judgment of conviction was entered on April 16, 2012. Petitioner received a unified

sentence of 54 years in prison with 25 years fixed. Petitioner pursued a direct appeal, as

well as state post-conviction relief. Dkt. 13 at 1–5. Petitioner’s post-conviction

proceedings remain pending before the Idaho Supreme Court. Id. at 5.

       It appears from the face of the Petition that at least some of Petitioner’s claims are

unexhausted and, therefore, potentially subject to dismissal. A habeas petitioner must

exhaust his remedies in the state courts before a federal court can grant relief on

constitutional claims. O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). This means that

the petitioner must invoke one complete round of the state’s established appellate review

process, fairly presenting all constitutional claims to the state courts so they have a full

and fair opportunity to correct alleged constitutional errors at each level of appellate

review. Id. at 845. In a state that has the possibility of discretionary review in the highest

appellate court, like Idaho, the petitioner must have presented all of his federal claims in

at least a petition seeking review before that court. Id. at 847.

       In Rhines v. Weber, 544 U.S. 269, 277 (2005), the Court determined that federal

district courts have discretion to stay a mixed habeas petition containing exhausted and

unexhausted claims to allow the petitioner to present his unexhausted claims to the state

court and then to return to federal court for review of his perfected petition. In

determining whether to exercise discretion to grant a stay, a district court should consider

INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 2
whether the petitioner had good cause for his failure to exhaust, whether his unexhausted

claims are potentially meritorious, and whether there is any indication that the petitioner

engaged in intentionally dilatory litigation tactics. Id. at 277-78. Although the Rhines

case involved a mixed petition (one that includes both exhausted and unexhausted

claims), the Ninth Circuit has extended Rhines and determined that “a district court may

stay a petition that raises only unexhausted claims.” Mena v. Long, 813 F.3d 907, 908

(9th Cir. 2016).

       Petitioner’s post-conviction petition remains pending in the Idaho Supreme Court,

and he has not requested a Rhines stay. Therefore, this case is subject to dismissal

without prejudice. If Petitioner intends to file a motion to stay, Petitioner must do so

within 28 days after entry of this Order.

               APPLICATION TO PROCEED IN FORMA PAUPERIS

       Petitioner has requested in forma pauperis status. Good cause appearing,

Petitioner’s Application shall be granted, which allows Petitioner to pay the filing fee

when and as Petitioner can afford to do so, rather than at the time of filing. Petitioner is

ordered to pay the $5.00 filing fee when Petitioner next receives funds in Petitioner’s

prison trust account.

                                            ORDER

       IT IS ORDERED:

       1.     Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 1) is

              GRANTED. Petitioner must pay the $5.00 filing fee when he next receives

              funds in his prison trust account.

INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 3
     2.   Within 28 days after entry of this Order, Petitioner may file a motion to

          stay this case pending completion of Petitioner’s state court proceedings. If

          Petitioner does not do so, this case may be dismissed without prejudice

          without further notice.

     3.   Because Petitioner has not yet been allowed to proceed with the claims in

          the Petition, Petitioner’s request for appointment of counsel (contained in

          the Petition) is DENIED without prejudice.

     4.   Because not all named parties have consented to the jurisdiction of a United

          States Magistrate Judge to conduct all proceedings in accordance with 28

          U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, this case is

          REASSIGNED to a United States District Judge.



                                             DATED: November 19, 2019

                                             _________________________
                                             Ronald E. Bush
                                             Chief U.S. Magistrate Judge




INITIAL REVIEW ORDER and ORDER OF REASSIGNMENT - 4
